DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to because of the following informalities:
There is lack of support in the specification for the “wrench flats” recited in amended claims 1, 16, and 22.
Appropriate correction is required.

Claim Objections
Claims 1-5, 7-10, 16-20, 22, and 23 are objected to because of the following informalities:  
In claim 1, --and-- should be added after “signal;” in line 13; and “signal: and” should be changed to --signal;-- in line 16.
With respect to claims 1, 16, and 22, there is lack of support in the specification for the “wrench flats.”
Claims 2-5, 7-10,17-20, and 23 are objected to for being dependent on an objected base claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0186659 to Engelhardt et al [hereinafter Engelhardt].
Referring to claim 11, Engelhardt discloses a method (figure 5) of indicating pressure within a conduit (A/C), the method comprising: 
coupling a thermowell (14) to a process fluid conduit (A/C), the thermowell removably mounting a temperature sensor and comprising a pressure sensitive element (64) (paragraphs 2, 7, 9, 22, 24, 25, 26, 38);
detecting a process fluid variable indicative of a pressure of a process fluid within the process fluid conduit (paragraphs 12, 38);
producing a pressure signal in response to the detected process fluid variable (paragraphs 12, 38);
obtaining the pressure signal from the pressure sensitive element (64) and measuring the pressure of the process fluid within the process fluid conduit based on the obtained pressure signal (paragraphs 12, 38); and 
producing an output indicative of the pressure of the process fluid within the process fluid conduit (paragraphs 12, 38).

Referring to claim 12, Engelhardt discloses that the thermowell (14) includes an access hole (24) (figure 5).

Referring to claim 15, Engelhardt discloses that the process fluid variable comprises detecting the pressure of the process fluid with a pressure deflecting diaphragm (64) communicatively coupled to a pressure sensor (evaluation unit), the pressure sensor disposed remotely from the thermowell (14) (figure 5; paragraphs 37, 38).

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016052710 to Nishikawa (see the attached translation).
Referring to claim 16, Nishikawa discloses a multivariable thermowell (10) (figures 1, 2, 6; paragraphs 7, 11-16, 21, 28, 31), comprising: 
a temperature sensor assembly (20) removably mounted within the thermowell (10) and having a plurality of wrench flats (figures 1, 2) and at least one temperature sensitive element disposed therein (paragraphs 12, 14, 15);
a pressure sensor assembly (30) having at least one pressure sensitive element disposed therein (paragraphs 12, 14, 21, 31); and 
an access hole (13/16) disposed within the thermowell, the access hole being configured to allow coupling of the pressure sensor assembly therethrough (figure 1; paragraphs 28, 31).

Referring to claim 17, Nishikawa discloses that the access hole (13/16) is disposed adjacent to the temperature sensor assembly (20) (figure 1). 

Referring to claim 18, Nishikawa discloses that the pressure sensor assembly (30) is configured to couple to transmitter circuitry (2, 3) through the access hole (13/16) of the thermowell (figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Engelhardt in view of U.S. Patent Application Publication 2009/0178487 to Girroir et al [hereinafter Girroir].
Referring to claim 14, Engelhardt discloses a method having all of the limitations of claim 14, as stated above with claim 11, except for the producing of a pressure signal comprising producing a pressure signal with a capacitive pressure sensor in response to the detected process fluid variable. 
However, Girroir discloses that multivariable measurement systems comprising a temperature sensor and a pressure sensitive element (paragraph 1) are known, the pressure sensitive element comprising a capacitive pressure sensor configured to generate a pressure sensor signal in response to a detected fluid pressure in order to detect the pressure of a high pressure fluid (paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engelhardt by making the producing of a pressure signal comprise producing a pressure signal with a capacitive pressure sensor in response to the detected process fluid variable, as suggested by Girroir, in order to detect the pressure of a high pressure fluid.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of U.S. Patent Application Publication 2013/0243032 to Arunasalam et al [hereinafter Arunasalam].
Referring to claim 1, Nishikawa discloses a process fluid multivariable measurement system (figures 1, 2, 6; paragraphs 7, 11-16, 21, 28, 31) comprising: 
a thermowell (10) configured to couple to a process fluid conduit and extend through a wall of the process fluid conduit (figures 1, 2, 6; paragraphs 11, 15);
a temperature sensor assembly (20) removably disposed within the thermowell, the temperature sensor assembly having a plurality of wrench flats (figures 1, 2) and at least one temperature sensitive element disposed therein (paragraphs 12, 14, 15); 
a pressure sensor assembly (30) coupled to the thermowell, the pressure sensor assembly having at least one pressure sensitive element disposed therein (paragraphs 12, 14, 21, 31); and 
transmitter circuitry (2, 3) communicatively coupled to the temperature sensor assembly and the pressure sensor assembly (figure 6; paragraphs 28, 31), the transmitter circuitry being configured to: 
receive a temperature sensor signal from the at least one temperature sensitive element and responsively generate a temperature measurement output based on the temperature sensor signal (paragraphs 28, 31); and
receive a pressure sensor signal from the at least one pressure sensitive element and responsively generate a pressure measurement output based on the pressure sensor signal (paragraphs 28, 31);
wherein the transmitter circuitry is configured to communicate the temperature measurement output and the pressure measurement output (paragraphs 28, 31).
Nishikawa does not explicitly disclose that the transmitter circuitry is configured to communicate the temperature measurement output and the pressure measurement output using a process communication protocol.
However, Arunasalam discloses a fluid multivariable measurement system having transmitting circuitry that is configured to communicate a temperature measurement output and a pressure measurement output using a process communication protocol in order to present real-time data to a user (paragraphs 31, 32, 35, 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa by configuring the transmitter circuitry so as to communicate the temperature measurement output and the pressure measurement output using a process communication protocol, as suggested by Arunasalam, in order to present real-time data to a user.

Referring to claim 2, Nishikawa in view of Arunasalam disclose a system having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Nishikawa further discloses that the transmitter circuitry (2, 3) is configured to couple to the pressure sensor assembly (30) through an access hole (13/16) of the thermowell (figure 1).

Referring to claim 3, Nishikawa in view of Arunasalam disclose a system having all of the limitations of claim 3, as stated above with respect to claim 2, wherein Nishikawa further discloses that the access hole (13/16) is disposed adjacent to the temperature sensor assembly (20) (figure 1).

Referring to claim 4, Nishikawa in view of Arunasalam disclose a system having all of the limitations of claim 4, as stated above with respect to claim 3, wherein Nishikawa further discloses that the access hole (13/16) is disposed parallel to the temperature sensor assembly (20) (figure 1).

Referring to claim 5, Nishikawa in view of Arunasalam disclose a system having all of the limitations of claim 5, as stated above with respect to claim 3, wherein Nishikawa further discloses that the access hole (13/16) is disposed within a wall of the thermowell (10) (figure 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Arunasalam, as stated above with respect to claim 1, and further in view of Girroir.
Referring to claim 7, Nishikawa in view of Arunasalam disclose a system having all of the limitations of claim 7, as stated above with claim 1, except for Nishikawa disclosing that the pressure sensitive element comprises a capacitive pressure sensor configured to generate the pressure sensor signal in response to the detected pressure within the process fluid conduit.
However, Girroir discloses that multivariable measurement systems comprising a temperature sensor and a pressure sensitive element (paragraph 1) are known, the pressure sensitive element comprising a capacitive pressure sensor configured to generate a pressure sensor signal in response to a detected pressure within a fluid in order to detect the pressure of a high pressure fluid (paragraph 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa in view of Arunasalam by using a pressure sensitive element comprising a capacitive pressure sensor configured to generate the pressure sensor signal in response to the detected pressure within the process fluid conduit, as suggested by Girroir, in order to detect the pressure of a high pressure fluid.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Arunasalam, as stated above with respect to claim 2, and further in view of Engelhardt.
Referring to claim 8, Nishikawa in view of Arunasalam disclose a system having all of the limitations of claim 8, as stated above with claim 2, wherein Nishikawa further disclose that the pressure sensitive element is disposed remotely from the thermowell (it is disposed remotely from the distal end of the thermowell (figure 1)); but does not disclose that the pressure sensitive element comprises a pressure deflecting diaphragm communicatively coupled to a pressure sensor.
However, Engelhardt discloses a fluid multivariable sensing system (figure 5; paragraphs 13, 37, 38) comprising a temperature sensitive element and a pressure sensitive element, wherein the pressure sensitive element comprises a pressure deflecting diaphragm (64) communicatively coupled to a pressure sensor (evaluation unit, which senses the temperature from 64) for providing a rapid response time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa in view of Arunasalam by using a pressure sensitive element in Nishikawa that comprises a pressure deflecting diaphragm communicatively coupled to a pressure sensor, as suggested by Engelhardt, in order to provide a rapid response time.

Referring to claim 9, Nishikawa in view of Arunasalam and Engelhardt disclose a system having all of the limitations of claim 9, as stated above with claim 8, wherein Engelhardt further discloses that the pressure deflecting diaphragm is communicatively coupled to the pressure sensor by a pressure transmitting substance (that applies pressure to the diaphragm) disposed within the access hole (paragraph 38).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Engelhardt.
Referring to claim 19, Nishikawa discloses a system having all of the limitations of claim 19, as stated above with claim 16, wherein Nishikawa further disclose that the pressure sensitive element is disposed remotely from the thermowell (it is disposed remotely from the distal end of the thermowell (figure 1)); but does not disclose that the pressure sensitive element comprises a pressure deflecting diaphragm communicatively coupled to a pressure sensor.
However, Engelhardt discloses a fluid multivariable sensing system (figure 5; paragraphs 13, 37, 38) comprising a temperature sensitive element and a pressure sensitive element, wherein the pressure sensitive element comprises a pressure deflecting diaphragm (64) communicatively coupled to a pressure sensor (evaluation unit, which senses the temperature from 64) for providing a rapid response time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa by using a pressure sensitive element in Nishikawa that comprises a pressure deflecting diaphragm communicatively coupled to a pressure sensor, as suggested by Engelhardt, in order to provide a rapid response time.

Referring to claim 20, Nishikawa in view of Engelhardt disclose a system having all of the limitations of claim 20, as stated above with claim 19, wherein Engelhardt further discloses that the pressure deflecting diaphragm is communicatively coupled to the pressure sensor by a pressure transmitting substance (that applies pressure to the diaphragm) disposed within the access hole (paragraph 38).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa.
Referring to claim 22, Nishikawa discloses a process fluid multivariable measurement (temperature and pressure) system (figures 1, 2, 6; paragraphs 7, 11-16, 21, 28, 31) comprising: 
a thermowell (10) configured to couple to a process fluid conduit and extend through a wall of the process fluid conduit (paragraphs 11, 15); 
a temperature sensor assembly (20) removably disposed within the thermowell, the temperature sensor assembly having a plurality of wrench flats (figures 1, 2) and at least one temperature sensitive element disposed therein (paragraphs 12, 14, 15); 
a sensor (30) disposed within the thermowell, the sensor having at least one sensitive element disposed therein (paragraphs 12, 14, 21, 31); and
transmitter circuitry (2, 3) communicatively coupled to the temperature sensor assembly and the sensor (figure 6; paragraphs 28, 31), the transmitter circuitry configured to:
receive a temperature sensor signal from the at least one temperature sensitive element and responsively generate a temperature measurement output based on the temperature sensor signal (paragraphs 28, 31); and
receive a pressure sensor signal from the at least one sensitive element and responsively generate a pressure measurement output based on the pressure sensor signal (paragraphs 28, 31).
Nishikawa does not disclose the sensor being a multivariable sensor having at least one multivariable sensitive element; and the transmitter circuitry also being configured to receive an additional temperature sensor signal from the at least one multivariable |sensitive element and responsively generate an additional temperature measurement output based on the additional temperature sensor signal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa by making the sensor a multivariable sensor by providing the sensor with at least one temperature sensitive element, and the transmitter circuitry also be configured to receive an additional temperature sensor signal from the at least one temperature sensitive element and responsively generate an additional temperature measurement output based on the additional temperature sensor signal in order to determine a temperature gradient, and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 23, Nishikawa discloses a system having all of the limitations of claim 23, as stated above with respect to claim 22, wherein the additional temperature sensor signal is considered to be configured to provide a backup temperature measurement since it provides a separate temperature measurement from the temperature measurement output from the temperature sensor assembly (20).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A process fluid multivariable measurement system, wherein the pressure transmitting substance is fluidically isolated from the process fluid conduit (claim 10).

Response to Arguments
Applicant's arguments filed 10/11/22 with respect to claims 1-5, 7-10, 16-20, 22, and 23 have been fully considered, but are moot in view of the new grounds of rejection stated above.
Applicant’s arguments with respect to claims 11, 12, 14, and 15 have been fully considered, but are not persuasive. Applicant’s argument (see page 9 of the response) that Engelhardt does not disclose the temperature sensor assembly having a plurality of wrench flats are not persuasive because this feature is not claimed in claim 11.

Conclusion
The references made of record by the Examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing a fluid temperature and pressure sensor and/or the use of a communication protocol in a fluid sensing system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/27/22